      Case 4:16-cr-00408 Document 435 Filed on 01/07/20 in TXSD Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 UNITED STATES OF AMERICA

 v.                                                CRIMINAL NO. 4:16-CR-408

 ANDREW IAN FARMER, et al.

                      GOVERNMENT’S MOTION FOR
        ALTERNATIVE VICTIM NOTIFICATION UNDER 18 U.S.C. § 3771(d)(2)

       The United States of America, by and through undersigned counsel, hereby respectfully

moves this Court, pursuant to Title 18, United States Code, Section 3771(d)(2), for authorization

to employ the victim notification procedures described below, in lieu of those prescribed by

section 3771(a), (b) and (c), on the grounds that the number of crime victims in this case makes it

impracticable to accord all of the crime victims the rights described in subsection 3771(a).

       The Crimes Victims’ Rights Act (“the Act”), codified at 18 U.S.C. § 3771, provides

certain rights to victims in federal criminal proceedings. Among these rights is the right to

“reasonable, accurate, and timely notice” of public court proceedings. 18 U.S.C. § 3771(a). The

Act requires “[o]fficers and employees of the Department of Justice and other departments and

agencies of the United States engaged in the detection, investigation and prosecution of crime

make their best efforts to see that crime victims are notified of, and accorded, the rights

described in subsection [3771](a),” 18 U.S.C. § 3771(c)(1), and it instructs the Court to “ensure

that the crime victim is afforded” those rights. 18 U.S.C. § 3771(b). The Act defines a crime

victim as “a person directly and proximately harmed as a result of the commission of a Federal

offense . . .” 18 U.S.C. § 3771(e). Importantly, the Act recognizes that for crimes involving

multiple victims, the Court has discretion to adopt procedures to accord victim rights without

unduly interfering with the criminal proceedings. Thus, 18 U.S.C. §3771(d)(2) provides:
     Case 4:16-cr-00408 Document 435 Filed on 01/07/20 in TXSD Page 2 of 5



                In a case where the court finds that the number of crime victims makes it
       impracticable to accord all of the crime victims the rights described in subsection
       (a), the court shall fashion a reasonable procedure to give effect to this chapter
       that does not unduly complicate or prolong the proceedings.

The Act places no limitations on the alternative procedures which a Court may fashion other than

that the procedures be reasonable to effectuate the Act and that they not unduly complicate or

prolong the proceedings. Id.

       The victims of the defendants’ fraud are the members of the public who purchased stock

in the companies the defendants were promoting and lost money. These companies were:

       (a)     Onyx Service & Solutions, Inc. (“Onyx”);

       (b)     Nova Mining Corp. (“Nova Mining”);

       (c)     DoMark International, Inc. (“DoMark”);

       (d)     Chimera Energy Corp. (“Chimera”);

       (e)     Massive Dynamics, Inc. (“Massive Dynamics”);

       (f)     Solar America Corp. (“Solar America”);

       (g)     BlueFire Equipment Corporation (“BlueFire”);

       (h)     Puget Technologies (“Puget”);

       (i)     Gankit Corporation (“Gankit.com”);

       (j)     Horizon Energy Corporation (“Horizon Energy”);

       (k)     NHale, Inc. (“NHale”);

       (l)     Valmie Resources Inc. (“Valmie”);

In order to identify the victims who lost money in each of these pump and dump schemes, the

United States used trading records obtained from the SEC for each of these stocks, called

“bluesheets”. Bluesheets show trades in a given security that are reported by brokerages to the

SEC. The United States used the bluesheets to identify as many victims who lost money during

the period of time the defendants were promoting each stock. After performing this analysis on
                                               2
     Case 4:16-cr-00408 Document 435 Filed on 01/07/20 in TXSD Page 3 of 5



the bluesheets for each of the above listed stocks, the United States has identified at least 46,000

potential victims.

       This number of victims make compliance with the notification requirements outlined in

section 3771(a), (b) and (c) impracticable. Neither the government nor the Court has the

resources to accord all of the victims in this case the notice required by subsection 3771(a).

Therefore, due to the large number of victims in this case, the Government intends to use the

Justice Department’s website for large cases, http://justice.gov/largecases/, to direct victims to a

case-specific website where all required notices will be posted. The Government will issue a

press release informing individuals who believe they may be victims to access the Justice

Department website for more information. Victim notification at the corrections stage will be

provided through the Bureau of Prisons’ website, www.bop.gov.



                                         CONCLUSION

       Based on the foregoing, the government requests the Court grant the motion for alternative

victim notification procedures.



                                                  Respectfully submitted,

                                                  RYAN K. PATRICK
                                                  United States Attorney

                                                  /s/ Justin R. Martin
                                                  Justin R. Martin
                                                  Assistant United States Attorney




                                                  3
     Case 4:16-cr-00408 Document 435 Filed on 01/07/20 in TXSD Page 4 of 5



                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing, which was filed electronically, has

been delivered automatically to the attorneys for the defendants by the ECF system.

                                                 /s/ Justin R. Martin
                                                 Justin R. Martin
                                                 Assistant United States Attorney



                              CERTIFICATE OF CONFERENCE

       I certify that the morning of January 7, 2020, the undersigned sent a copy of this motion

and proposed order to the attorneys for the defendants by email and requested notice of any

objections. As of the filing of this motion, no objections were communicated to the undersigned.

                                                 /s/ Justin R. Martin
                                                 Justin R. Martin
                                                 Assistant United States Attorney




                                                4
     Case 4:16-cr-00408 Document 435 Filed on 01/07/20 in TXSD Page 5 of 5



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                               CRIMINAL NO. 4:16-CR-408

ANDREW IAN FARMER, et al.

                                           ORDER

      Pending before the Court is the United States’ motion for alternative victim notification,

IT IS HEREBY ORDERED that the motion is GRANTED.

      Signed on _________________________, at Houston, Texas.



                                                ____________________________________
                                                Vanessa D. Gilmore
                                                United States District Judge
